DETAILED ACTION

This Office action is in response to the amendment filed August 4, 2022.
Claims 1, 3-6, 8-10, 12, 14-17, 19, and 20 are pending and have been examined.
Claims 1, 6, 12, 17, and 20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 10, 12, 14, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2018/0188924 B2), in view of Tian (WO 2018/001068 A1) [citations based on the English translation].


Regarding claim 1, Kumar discloses:
acquiring first information in a clipboard (see at least paragraph 73, 74, user initiates a copy to copy the text (first information) to the clipboard which initiates contextual paste target prediction); 
determining respective types of at least two information elements in the first information based on information content of the first information (see at least paragraph 9, analyzing the selected content to identify one or more entities, the entities includes an email address, phone number, physical address, predicting the application based on the entity; paragraph 66, construct context from data including entity type);
determining one or more functional scenes to be entered based on the respective types of at least two information elements in the first information (see at least paragraph 9, predicting the application (functional scene) based on the entity; paragraph 11, activate the predicted application; paragraphs 9 and 66, analyze entity type to predict application); 
acquiring an uniform resource identifier (URI) of one or more target interfaces of the one or more functional scenes to be entered associated with the first information (see at least paragraph 74, the text is identified as a physical address and a map application is the predicted target (functional scene) when user control is selected the map application is opened and a search using the address is initiated (second information entry into the scene); paragraphs 54-56, state of the application after activation using the selected content after copy; fig 2, 5A-5D; paragraph 52, multiple predicted applications; figs 4, 5D, 6D; paragraph 61, user input for highest ranked target application, secondary user input to display lower ranked target applications; paragraph 74, some or all of the secondary user controls may also be displayed at the same time as user control 214 so that a user is initially presented with multiple predictions in response to a copy action; paragraph 30, activating the predicted application is loading/opening/launching the application from non-volatile memory; paragraph 55, deep links may be used to activate the application) by splicing the respective types of at least two information elements in the first information (see at least paragraph 55, deep links used to activate and configure the state of the application; paragraph 54, state of the predicted application configured to facilitate use the selected content);
displaying, in a search box at the desktop, second information of the one or more functional scenes to be entered associated with the first information, wherein the second information is based on the URI and includes entry information of the one or more target interfaces of the one or more functional scenes to be entered associated with the first information (see at least paragraph 74, the text is identified as a physical address and a map application is the predicted target (functional scene) when user control is selected the map application is opened and a search using the address is initiated (second information entry into the scene); paragraphs 54-56, state of the application after activation using the selected content after copy; fig 2, 5A-5D; paragraph 30, search application may be the predicted application; paragraph 38, search applications may be displayable as overlays or other manners or integrated into an OS rather than displayed in a separate application window; paragraph 54, search operation in a predicted search application; paragraph 55, deep links to configure state of the application)
However, Kumar does not explicitly disclose, but Tian discloses:
acquiring first information in a clipboard in response to switch of a display interface of a first application of an electronic device to a desktop of the electronic device, at which at least one icon of at least one application comprising an icon of the first application is displayed, the first information being stored in the clipboard prior to the switch to the desktop (see at least paragraph 6, monitoring the return to desktop broadcast sent by the terminal system, automatically reading the contents of the system pasteboard (clipboard) and determining if there is a web page in the clipboard content and invoking the web browser to open the link; paragraphs 14 and 15 discuss widgets on the system desktop)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar by adapting the teachings of Tian to include automatically opening a web page link when the system detects a return to desktop broadcast and the clipboard contains a web link.  The combination allows for simplifying the operation when accessing the copied webpage link and improving user experience of the terminal (Tian ¶6).

Regarding claim 3, the rejection of claim 1 is incorporated, and Kumar further discloses:
performing switch of the display interface to one of the one or more target interfaces of one of the one or more functional scenes to be entered associated with the first information in response to detecting a trigger operation on the second information displayed in the search box at the desktop (see at least paragraph 74, the text is identified as a physical address and a map application is the predicted target (functional scene) when user control is selected the map application is opened and a search using the address is initiated (second information entry into the scene); paragraphs 54-56, state of the application after activation using the selected content after copy; fig 2, 5A-5D)

Regarding claim 4, the rejection of claim 1 is incorporated, and Kumar further discloses:
wherein the displaying the second information in the search box at the desktop for a predetermined period of time after the switch of the display interface of the first application of the electronic device to the desktop of the electronic device (see at least paragraph 63, user controls hidden after a predetermined period of time)

Regarding claim 6, the rejection of claim 1 is incorporated, and Kumar further discloses:
wherein the acquiring the URI of the one or more target interfaces further comprises: sending the first information to a server, and receiving, from the server, the URI of the one or more target interfaces of the one or more functional scenes to be entered associated with the first information, wherein the URI is determined by the server based on the first information (see at least fig 3 and paragraph 59, online service provides target prediction as well as paragraph 60, where the prediction takes place locally)

Regarding claim 8, the rejection of claim 1 is incorporated, and Kumar further discloses:
wherein the displaying, in the search box at the desktop, the second information of the one more functional scenes associated with the first information further comprises: displaying the second information of one functional scene that has been used most frequently among the one or more functional scenes; or displaying the second information of one functional scene that is most recently used 25Ref. No.: BF I 902405US among the one or more functional scenes (see at least paragraphs 48, 66, and 72, context for prediction may include recently-used application or most recently activated application)

Regarding claim 10, the rejection of claim 3 is incorporated, and Kumar further discloses:
displaying, in the one of the one or more target interfaces, the first information (see at least paragraph 74, 54-56; fig 6A-6D, showing the selected text of figure 6A in the predicted email app in 6C)

Regarding claims 12, 14, 15, 17, 19, and 20, the scope of the instant claims does not differ substantially from that of claims 1, 3, 4, 6, and 8.  Accordingly, claims 12, 14, 15, 17, and 19 are rejected for the same reasons as set forth in the rejections of claims 1, 3, 4, 6, and 8, respectively, and claim 20 is rejected for the same reasons as set forth in the rejection of claim 1.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2018/0188924 B2), in view of Tian (WO 2018/001068 A1), and further in view of Kim (US 2020/0169789).

Regarding claim 5, the rejection of claim 1 is incorporated.  However, Kumar and Tian do not explicitly disclose, but Kim discloses:
one of: cancelling display of the second information in response to determining that a number of times that the second information is displayed in the search box at the desktop is greater than a first threshold; or cancelling the display of the second information in response to determining that a number of trigger operations on the second information is greater than or equal to a second 24Ref. No.: BF I 902405US threshold (see at least paragraph 162)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar and Tian by adapting the teachings of Kim to include cancelling the operation when a user has cancelled the recommendation function more than a threshold number of times.  The combination allows for the most relevant recommendations to a user based on historical selection/cancellation to be recommended which increases the effectiveness of the recommendation.  

Regarding claim 16, the scope of the instant claim does not differ substantially from that of claim 5 and is rejected for the same reasons.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2018/0188924 B2), in view of Tian (WO 2018/001068 A1), and further in view of Sharifi (US 2016/0321052).

Regarding claim 9, the rejection of claim 1 is incorporated.  However, Kumar and Tian do not explicitly disclose, but Sharifi discloses:
wherein the displaying, in the search box at the desktop, the second information of the one or more functional scenes associated with the first information further comprises: displaying the second information of the one or more functional scenes in a polling manner (see at least paragraph 37, ranking of applications may include information about abandonment, past suggested actions that are not taken by the user and uses this data to select suggested actions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar and Tian by adapting the teachings of Sharifi to include taking into account users past actions, particularly not selecting certain actions or most frequently used applications, when selecting rank for suggested actions.  The combination allows for the most relevant application to a user based on historical selection to be suggested which increases the effectiveness of the suggestion. 

Response to Arguments
Rejection of claims under §103:
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.  
Applicant asserts that the prior art does not disclose acquiring a URI of the target interface of one or more functional scene to be entered associated with the first information by slicing the types of the two informational elements in the first information.  Examiner respectfully disagrees.  Kumar discloses the use of deep links to both activate the predicted application but also configuring the state of the application for use with the copied data (paragraph 54 and 55) thus teaching the URI of the target interface of the functional scenes to be entered.  Kumar also discloses that entity type of one or more entities of the selected content (for example, email address or phone number) is used to predict the application.  Kumar discloses the use of the selected content which includes the entity types to configure the predicted application with deep links.  Paragraph 77 provides a specific example with selected text and activation of an email application, where the selected text is copied and an email is opened and the content is pasted into the email through the use of a deep link.  Therefore the prior art does disclose acquiring a URI of the target interface of one or more functional scene to be entered associated with the first information by slicing the types of the two informational elements in the first information.  It is noted that Sharifi discloses similar subject matter.
Applicant also asserts the prior art does not disclose the second information based on the URI includes the entry information of the target interfaces of the function scenes to be entered and the second information is displayed in the box at the desktop.  Applicant states Kumar discloses displaying the predicted applications in the current application interface rather than displaying the second information in the search box at the desktop where the second information is based on the URI.  Examiner respectfully disagrees.  As seen in the previous response, Kumar discloses launching the predicted application through the use of deep links.  Paragraph 74 discusses a map application as the predicted application and the map application is opened and a search using the selected content or address is imitated.  Kumar paragraph 30 specifically states that search application may be the predicted application and the search application may be displayable as integrated in the OS or other ways rather than a separate app window.  Therefore the prior art does disclose the second information based on the URI includes the entry information of the target interfaces of the function scenes to be entered and the second information is displayed in the box at the desktop.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/S. SOUGH/SPE, AU 2192/2194